IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THOMAS A. JOSEPH, THOMAS J.    : No. 407 MAL 2014
JOSEPH, ACUMARK, INC., AIRPORT :
LIMOUSINE AND TAXI SERVICE INC.,
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
                Respondents    :
                               :
                               :
             v.                :
                               :
                               :
THE SCRANTON TIMES L.P., THE   :
TIMES PARTNER, JAMES CONMY AND :
EDWARD LEWIS,                  :
                               :
                Petitioners    :


                                       ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioners, are:

      a) Whether an appellate court may disregard the foundational rules requiring
         deference to the trial court's factual findings and credibility determinations?

      b) Whether a court may disregard the First Amendment constraints on
         defamation actions by concluding that the injury-in-fact liability element of a
         defamation claim is established without proof of reputational harm caused by
         defamatory statements?

      c) Whether a court may disregard the First Amendment constraints on
         defamation actions by holding that proof of actual malice relieves plaintiffs of
         their burden to prove injury-in-fact?

      d) Whether a court may disregard the First Amendment constraints that require a
         defamation plaintiff to prove falsity and fault on the part of a media defendant
         and order a retrial on damages only where the record does not establish that a
         plaintiff met his constitutional burdens?